Citation Nr: 1010896	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death for an award of burial benefits under 38 C.F.R. 
§ 3.1600(a).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
November 1971.  He served in the Republic of Vietnam from May 
1970 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Nashville, Tennessee regional office (RO) of the Department 
of Veterans Affairs (VA).  The rating decision denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006, the Veteran's sister (the appellant's wife) 
filed an application for burial benefits under 38 U.S.C. 
Chapter 23.  In a February 2007 letter, VA informed the 
Veteran's sister that her application was denied because she 
was not a proper claimant.  The letter stated that the 
appellant was the proper claimant and requested that he 
submit an application for burial benefits.

The Board notes that 38 C.F.R. § 3.1601(a)(1) provides that 
claims for burial allowance are properly submitted by the 
individual whose funds were used to pay the expenses or by 
the executor of the estate of the Veteran.  The record 
reflects that the appellant is the executor of the Veteran's 
estate and used his own funds to pay burial expenses; as 
such, he is a proper claimant for the benefit sought.  The 
appellant reported that he paid $1,105.63 in expenses and the 
Veteran was buried in a state-owned cemetery.

In February 2007, the appellant filed a claim of entitlement 
to service-connected burial benefits, requesting 
reimbursement in the amount of $1,150.63 (although the figure 
on the actual application was $1,105.63, the Board notes 
documentation provided by the Veteran's sister in January 
2007 reflects total payment of $1,150.63 in burial and 
funeral expenses).  As noted, the appellant is the executor 
and proper claimant for receipt of benefits under 38 C.F.R. 
§ 3.1601(a)(1)(iii).  However, entitlement to service-
connected death benefits is dependent upon entitlement to 
service connection for cause of death.  See 38 U.S.C.A. 
Chapter 35 (2009).

An April 2007 letter from the RO confirmed receipt of the 
appellant's "application for service-connected burial 
benefits" and provided information as to what the evidence 
must show in order to establish the Veteran's entitlement to 
service connection.  In response, the appellant provided 
copies of the Veteran's hospital records, a nexus opinion 
(relating cause of death to service) from the Veteran's 
physician, and his own lay statements.

The RO issued an August 2007 rating decision informing the 
appellant that his claim of entitlement to service connection 
for cause of the Veteran's death for burial benefits under 
3.1600(a) was denied, but that a non-service-connected death 
burial allowance under 3.1600(b) was granted.  The record 
reflects that the appellant was issued a check in the amount 
of $1,005.63.  The Board notes that this amount represents 
the sum of $300.00 (the amount payable for all non-service-
connected deaths under 38 U.S.C. § 2302) and $705.63 (the 
cost of transportation of the body to the place of burial, 
which is payable under 38 C.F.R. § 3.1600(c) when, as here, 
the Veteran died in a state nursing home with respect to 
which payment is authorized under the authority of 38 U.S.C. 
1741). 

Although the amount paid to the appellant represented a 
difference of only $150 from the amount claimed, the 
appellant timely appealed the rating decision with an August 
2008 notice of disagreement (NOD).  The NOD stated that the 
appellant "disagreed that [the Veteran's] death was not 
service connected."  He subsequently perfected his appeal by 
filing a VA Form 9.

During a January 2010 hearing before the below-signed 
Veterans Law Judge sitting in Nashville, Tennessee, the 
appellant acknowledged receipt of partial payment for burial 
expenses and stated that he was not seeking Dependency and 
Indemnity Compensation benefits.  He explained that he "kept 
trying to do it [obtain service connection for cause of 
death]" because he "felt like it [Agent Orange exposure] 
was contributing [to the Veteran's death]... and even the 
doctor said it was contributing."  He noted that the Veteran 
had always wished to be buried in Arlington National Cemetery 
and that he would like additional assistance from VA in that 
regard.

Although pursuant to 38 U.S.C. § 20.204(b), an appeal may be 
withdrawn on the record at a hearing, the appellant did not 
explicitly state that he no longer wished to continue his 
appeal for service-connected burial benefits.  Although the 
Board is aware that 38 C.F.R. § 3.1600 advises that "payment 
of the service-connected death burial allowance is in lieu of 
payment of any benefit authorized" under paragraphs b (non-
service connected death burial allowance) or c (allowance for 
death while properly hospitalized), it does not follow that 
this claim can be dismissed following payment to the 
appellant under those paragraphs.  Such an interpretation 
would require the Board to treat the law (in other 
circumstances) as allowing payment of a minimal non-service-
connected death benefit (and dismissal of any subsequent 
appeal) even when payment of a full (service-connected) 
benefit is warranted.  

Although the amount in controversy in this particular case is 
$150, in other circumstances (and under such an erroneous 
interpretation of the law) a payment of the $300 basic 
benefit could lead to dismissal of a claim properly due for a 
Veteran who might be determined, upon appellate decision, to 
have died from a service connected cause of death (entitling 
the claimant to payment under 3.1600(a) rather than 
paragraphs b or c).  As such, the underlying claim remains on 
appeal as it has not been withdrawn or granted and cannot be 
dismissed as a matter of law.  

However, the Board has reviewed the transcript and found it 
unclear as to whether or not the appellant continues to 
desire any of the following: the $150 difference in the 
amount claimed and the amount already paid while this case is 
in remand status; a legal decision from VA on the matter of 
whether the Veteran's death was service-connected.  Such 
clarification will be obtained by the RO/AMC upon remand.  

It is clear that the appellant wishes to have the Veteran's 
body disinterred,  transported and reinterred at Arlington 
National Cemetery for re-burial, however, as explained 
immediately below, the Board is unable to provide him with 
any assistance in this regard.  As such, the RO/AMC should 
seek clarification from the appellant as to whether wishes to 
withdraw or continue his appeal.  If he elects to withdraw, 
the RO must inform him of the proper procedure for doing so, 
i.e. submitting a written statement of withdrawal.

VA and the Board do not have jurisdiction over the 
appellant's attempt to have the Veteran reinterred at 
Arlington National Cemetery.  Regardless of the appellant's 
wishes to either withdraw or pursue the claim of entitlement 
to service-connected burial benefits, he should be informed 
that the Board cannot, by law, grant interment in Arlington 
National Cemetery since decisions as to eligibility for 
burial at that location are made by the Secretary of the 
Army.  Further, as the appellant has already received VA 
reimbursement for the Veteran's burial in, and transportation 
to, the Biloxi National Cemetery, the Board cannot, pursuant 
to 38 C.F.R. § 3.1608(b), allow additional reimbursement for 
any duplicate services that may be necessary if he elects to 
have the Veteran re-interred at another location.  




However, the appellant is referred to the Arlington National 
Cemetery web site for the eligibility guidelines for 
interment at that location:

        www.arlingtoncemetery.org/funeral_information/guide.inte
rnment.html.  

The appellant is further advised that the requirements for 
applying for an exception to the interment policy may be 
viewed at:

 
	www.arlingtoncemetery.org/funeral_information/guide.elig
ibility.html.  

In regard to the claim currently on appeal, the Board 
observes that, at the time of his death, the Veteran was not 
in receipt of service connection for any disabilities.  In 
order to establish service connection for the cause of death 
of the Veteran, the evidence must establish that a disability 
of service origin caused, hastened, or substantially and 
materially contributed to the Veteran's death.  38 U.S.C.A. § 
1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be 
considered to have been due to a service-connected disability 
when the evidence establishes that such disability was either 
the principal or contributory cause of death. 38 C.F.R. § 
3.312(a).  Applicable law and regulations provide that a 
contributory cause of death must be evaluated pertaining to a 
claim for service connection for cause of death.  38 C.F.R. § 
3.312(c) (2009).  

The Veteran's death certificate reflects that the immediate 
cause of death was cardiac arrhythmia, due to 
arteriosclerotic heart disease; the certificate shows other 
significant conditions as "severe psoriasis with arthritis 
secondary to Agent Orange."  The appellant has submitted a 
November 2006 letter from the Veteran's private physician 
stating that he was exposed to Agent Orange during active 
duty and, "as a consequence of this he sustained many 
medical problems among which were severe psoriasis with 
crippling psoriatic arthritis."  The physician stated his 
belief that the Veteran's "untimely death was the 
consequence of his being exposed to Agent Orange."

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent... 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  The evidence 
of record establishes that the Veteran served in Vietnam from 
May 1970 to July 1971.  Accordingly, he is presumed to have 
been exposed to Agent Orange during service.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for cardiac arrhythmia, 
arteriosclerotic heart disease, psoriasis, or arthritis, 
among other conditions.  See Notice, 72 Fed.Reg. 32395-407 
(June 12, 2007); See also Notice, 68 Fed.Reg. 27630 -27641 
(May 20, 2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 
2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed.Reg. 59232 (November. 2, 1999)(emphasis added).  However, 
notwithstanding the presumptive provisions arising out of the 
Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 
Stat. 11, the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  




The Court of Appeals for Veterans' Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving herbicide exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

Under the duty to assist, a medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent medical evidence of a 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that a veteran suffered an event, 
injury, or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 3.159(c)(4) 
(2008); See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Here, the Veteran is presumed to have been exposed to Agent 
Orange, the death certificate reflects that significant 
conditions contributing to death were attributed to this 
exposure, and a November 2006 letter from a private physician 
provides an opinion that such exposure played a role in the 
death.  As such, a medical opinion must be obtained to 
determine whether any of the causes of death, or any 
contributory conditions, were etiologically related to the 
Veteran's service and presumed exposure to Agent Orange.  38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must determine whether or 
not the appellant wishes to continue 
his appeal for service connected 
burial benefits:

a.	If not, the RO/AMC must 
provide him with instructions as 
to the submission of a withdrawal;

b.	If so, the RO/AMC must afford 
the appellant an additional 
opportunity to submit any 
information that is not evidenced 
by the current record.  

2.  If, and only if, the appellant wishes 
to continue his appeal of entitlement to 
service connection for the Veteran's 
cause of death, the RO/AMC must then 
provide the claims file to a health care 
provider of suitable background and 
experience to determine, in consideration 
of the presumed exposure to Agent Orange, 
whether the any conditions listed on the 
death certificate are related to, or an 
incident of, service.  The following 
considerations will govern the review:

a. The claims folder and a copy of 
this remand will be made available 
to the reviewer, who must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.

b. After reviewing the claims file, 
the reviewer must address whether 
it is likely that any of the 
conditions listed on the death 
certificate are related to in-
service herbicide exposure.  A 
rationale must be provided for any 
findings rendered.

c.  If the examiner provides an 
opinion that either of the 
contributory conditions, psoriasis 
and/or arthritis, are related to 
service, he or she must address 
whether either or both were 
causally connected to the Veteran's 
death either by contributing 
substantially or materially 
thereto, combining to cause death, 
aiding or lending assistance to the 
production of death, or resulting 
in debilitating effects and general 
impairment of health to an extent 
that rendered him materially less 
capable of resisting the effects of 
the cause of death.  A rationale 
must be provided for any findings 
rendered.  

3.  Following the above actions, the 
RO/AMC will review and re-adjudicate the 
appellant's claim to the extent that if 
granted under 38 C.F.R. § 3.1600(a), such 
benefits are available in any amount 
above that granted by the August 2007 
rating decision under 38 C.F.R. 
§ 3.1600(b).  If the benefit sought 
remains denied, the appellant should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


